DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the word length exceeds 150 words.  Furthermore, the abstract uses phrases such as “This invention relates to…” in line 2 which can be implied and should therefore be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is believed that the limitation on top of page 4 is an incomplete and/or missing claim 8, and therefore unclear. Since the limitation is incomplete, the limitation will not be further examined on its merits.
Claims 1-7 and 9-13 are replete with 112(b) issues, which includes the following:
Claims 1, 9, 10, 11, and 13 are replete with the term “it/their/these” (for example, claim 1 line 5 “its own plane” and “these”; claims 9 and 10 line 2 “it comprises”, etc.).  It is unclear as to exactly which structure the term(s) “it/their/these” is/are referring to and that under 35 USC 112 each distinct feature/limitation is required to have an exact nomenclature and subsequent references to a feature/limitation should be preceded by a “said” or “the”. The lack of clarity renders the claimed subject matter indefinite.  Applicant should carefully review these terms in claims 1-13.
Claims 1, 4, 10, and 11 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Errors include the terms “in question” (see cl.1, last two lines;  cl.6, lines 3-4) and “the said” (see cl.1, line 6, 10, 14, 16; cl.4, line 4; see also cl.10-11).
Applicant should carefully review claims 1-7 and 9-13 for other issues. Appropriate correction is required.

	

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacGregor (US 1,877,519).
Regarding claim 1, MacGregor discloses a collection device comprising: 
a frame (10, 11) and an elongated rotor (35) guided in rotation relative to the frame about a longitudinal axis (28),
a plurality of raking tines (37) arranged in groups of three or more being mounted on the rotor, each group of tines being located in its own plane perpendicular to the longitudinal axis, these different planes being arranged along the said longitudinal axis, and
a plurality of deflectors (18) extending at least partially about the rotor and spaced out in the direction of the longitudinal axis, the spacing between two adjacent deflectors being adapted for the passage of the tines of a group during the rotation of the rotor, and the said deflectors in the mounted state being connected to the frame by the intermediary of at least one first means of attachment (22), 
wherein at least one movable part of at least one of the deflectors is connected to the frame (10), or to a fixed part of a deflector, by means of an articulated connection (15, 19) which allows the said movable part at least a swiveling movement inducing a disengagement in relation to the rotor, the said articulated connection which is arranged and configured in such a manner that following detachment of the first means of attachment, at least the movable part of the deflector in question can be swiveled about a swivel axis so that the or each deflector in question is found to be in a disengaged state.  

Regarding claim 2-5, 7, MacGregor further discloses the device according to claim 1, wherein the or each deflector is moreover connected to the frame by an additional means of attachment, per claim 2;
wherein the articulated connection (15, 19) forms the additional means of attachment of the or each deflector to the frame, per claim 3;
wherein the or each deflector (18) consists of a curved body (see FIG.2), the or each articulated connection (15, 19) being located in the proximity of one of the two ends of the said body, per claim 4;
wherein the first means of attachment (22) is located in the proximity of the other of the two ends of the body of the or each deflector (18), in relation to the articulated connection (15,19)(see FIG.2), per claim 5.
wherein the articulated connection (15, 19) is a swivel connection with a rotational axis (pivot about connection at 19 in order to disengage from slot 15) substantially oriented parallel to the longitudinal axis (about 28) of rotor, per claim 7;.  

Regarding claim 9, MacGregor further discloses the agricultural machine for processing cut plants, in particular a harvesting machine, wherein it comprises at least one collection device (see FIGS.1-3) according to claim 1.  

Regarding claim 10, MacGregor further discloses the deflector for a collection device according to claim 1, wherein it comprises one movable part (18) with a one-piece rod (the rod equivalent being the tongue 19, such that when inserted in slot 15, allows the deflector to be swiveled upwards or downwards) and configured to be connected to the frame (10, 11) of the collection device by an articulated connection (between 15 and 19) the swivel axis AP of which is formed by the aforementioned rod (19) and which allows a swiveling motion of the said movable part (18) leading to disengagement from the rotor (35) of the said collection device.

Regarding claims 11-13, given the structure of a pickup device of an agricultural harvester, the claimed method steps would be performed when using the system disclosed by MacGregor.

	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor.
Regarding claim 6, MacGregor discloses the device according to claim 1, wherein the articulated connection (15, 19) is located at the upper end of the body in the mounted state of the deflector (18), instead of the lower end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the connections such that the articulated connection is located on the lower end of the body and the first means of attachment (22) is located on the upper end, since it has been held that a mere reversal of the essential working parts of a device involves only routing skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671